DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 04/08/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 4-5 are objected to because of the following informalities:  
Claim(s) 4-5 recite a term “the circumferential direction”. The Examiner suggests amending the term to recite “a circumferential direction” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over VANDERSTEEGEN et al. (US 20180292233; hereinafter VANDERSTEEGEN) in view of Borgmann et al. (US 20020070336).
Regarding claim 1, VANDERSTEEGEN teaches in figure(s) 1-10 a scanning unit for determining a relative angular position of an angular scale that is rotatable about an axis relative to the scanning unit (position sensor 1; para. 60 -  sensor may be adapted for sensing a rotary position of a shaft, over an angular range that exceeds 360°, e.g. an angular position representative of an angle and a number of revolutions of the shaft; figure 1), the scanning unit comprising: 
(board containing processor 5; figure 1) having a first surface and a second surface; 

    PNG
    media_image1.png
    735
    520
    media_image1.png
    Greyscale

a detector assembly (magnetic sensor 2) which is disposed in a manner that enables scanning of the angular scale (first magnetic assembly 3; abs. - rotary position sensor comprises the first magnetic field component is rotatable relative to the magnetic sensor by receiving a first angle) located opposite the first surface of the circuit board (2); 
evaluation electronics (processor 5; para. 31 - the processor may be adapted for calculating a first angle, e.g. a first value, based on a first signal (of the two independent signals) that is indicative of the first magnetic field component having the first multipole order); and 
a housing body (second magnetic assembly body 4) comprising: 
slots (slots for parts 11,12; figures 3-4) extending circumferentially about the axis (para. 84 - primary axis may be aligned with the magnetic sensor 2), 

However, Borgmann teaches in figure(s) 1-2 lands (ring segment housing 3 with gap 5; figure 1) in each case extending axially between two of the slots such that the housing body is axially flexible but torsionally and radially rigid (para. 12 - rest opposite each other on different sides of a ring gap 5 which is aligned concentric to the axis of rotation 9 of the steering wheel shaft; clm. 12 - rotor (7) surrounding the code ring (7') is joined rotation-tight to the steering wheel shaft of the steering device), and a bottom disposed axially between the slots (slots in 3 for sensors 4) and the circuit board (circuit board 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of VANDERSTEEGEN by having lands in each case extending axially between two of the slots such that the housing body is axially flexible but torsionally and radially rigid, and a bottom disposed axially between the slots and the circuit board as taught by Borgmann in order to provide "greater mechanical tolerances can be accepted, such as those required due to the integration of the sensor device into a higher-order structural unit having several components" (abstract).

Regarding claim 3, VANDERSTEEGEN teaches in figure(s) 1-10 the scanning unit as recited in claim 1, wherein the lands include a first pair of the lands (pair of 9; figures 3-4), the lands of the first pair being disposed in a plane whose normal vector is oriented parallel to the axis (parallel to principal axis of 4).

Regarding claim 6, VANDERSTEEGEN in view of Borgmann teaches the scanning unit as recited in claim 1, 
Borgmann additionally teaches in figure(s) 1-2 wherein the slots include a first pair of the slots (further from center slots in 3 for sensors 4; figure 1) and has a second pair of the slots (closer to center slots in 3 for sensors 4), the slots of the first pair being axially offset relative to the slots of the second pair.

Allowable Subject Matter

Claim(s) 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts of record do not fairly teach or suggest “wherein at least two of the lands are disposed axially offset to one another with one of the slots disposed axially therebetween” including all of the limitations of the base claim and any intervening claims.
Claim(s) 4-5 are objected for dependent upon claim 2.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer et al.  (US 6111402) discloses "Position Measuring Instrument Having A Scanning Element With Multiple Scanning Tracks".
 Sumi et al. (US 20100102802) discloses "miniature rotary encoder".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868